                                                  U.S. Department of Justice


                                                  United States Attorney
                                                  Eastern District of New York

AFM                                               271 Cadman Plaza East
F. #2018R01047                                    Brooklyn, New York 11201



                                                  November 25, 2020


By Email

James M. Branden, Esq.
The Law Office of James M. Branden
80 Bay Street Landing, Ste. 7J
Staten Island, NY 10301

              Re:    United States v. Jack Cabasso, et al.
                     Criminal Docket No. 19-CR-582 (DRH)

Dear Mr. Branden:

               Pursuant to Rule 16(a)(1)(E)(iii) of the Federal Rules of Criminal Procedure,
and subject to the terms of the Protective Order entered by the Court on May 29, 2020, the
government hereby furnishes discovery with respect to the above-referenced matter,
consisting of emails and other electronic data from Aventura’s corporate email accounts,
obtained by the government from Microsoft Corp. pursuant to the search warrant that was
produced to you on June 23, 2020 with Bates range AVENTURA_0000080277-
AVENTURA_0000080287.
               If you have any questions or requests regarding further discovery or a
disposition of this matter, please do not hesitate to contact us.
                                                  Very truly yours,

                                                  SETH D. DUCHARME
                                                  Acting United States Attorney

                                           By:             /s/
                                                  Ian C. Richardson
                                                  Alexander Mindlin
                                                  Kayla Bensing
                                                  Assistant U.S. Attorneys
                                                  (718) 254-6299/6433/6279

Enclosure

cc:    Clerk of the Court (DRH) (by ECF) (without enclosures)




                                              2
